Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive. Examiner acknowledges and thanks Applicant for amending the independent claims to incorporate the allowable subject matter of previous claim 17. However, upon further consideration, Examiner has determined that the intervening subject matter of previous claim 14 in combination with the limitations of previous independent claim 1 and previous dependent claim 17 is allowable. Therefore, the subject matter of newly recited claim 29 and amended claim 26 are not in condition for allowance. Please see rejection provided below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26,5, 12, 13, 18, 21-24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5735017) in view of Rosenzweig (US7475448), and in further view of LaBarbera (US 20170055794).
Regarding claim 26, Barnes discloses a surface cleaning apparatus, comprising (vacuum cleaner 20):
a surface cleaning apparatus housing (body 18 having main housing 26);
a suction source provided with the surface cleaning apparatus housing; a cleaning fluid source provided with the surface cleaning apparatus housing; (Col. 3, lines 30-33 and 40-46 and 59-64); and
a wand having a suction inlet fluidly coupled with the suction source and a fluid outlet fluidly coupled with the cleaning fluid source (Col. 3, lines 47-52); 
a wand override tool, comprising (See Figure 5):
a wand override tool housing (200);
a first coupler provided on the wand override tool housing and adapted to receive at least a portion of the wand of the surface cleaning apparatus (See Figure 5, wherein hose assembly 36 inserts into one end of the item 200);
a second coupler provided on the wand override tool housing (Column 6, lines 39-41 discloses that a plurality of attachments can be mounted to end piece 200 and fitting 194);
a recovery pathway extending through the wand override tool housing between the first and second couplers and fluidly coupled to the suction inlet of the wand (wherein the vacuum hose 36 is coupled to the end piece 200, thereby transferring suction which and takes up air and contaminated liquid, see Col. 4, lines 56-64; see also Col. 6, lines 31-43); and 
	a tool adapted to be coupled with the second coupler (Column 6, lines 39-41 discloses that a plurality of attachments can be mounted to end piece 200 and fitting 194), 
the tool comprising a suction nozzle adapted to be in fluid communication with the recovery pathway, at least one spray nozzle (wherein Barnes discloses that the attachment tools may be mounted on end piece 200 and fitting 194, wherein Barnes also discloses that fluid exits fitting 194, i.e. the fluid exits via the attachment; wherein the vacuum hose 36 is coupled to the end piece 200, thereby transferring suction which and takes up air and contaminated liquid, see Col. 4, lines 56-64; see also Col. 6, lines 31-43, i.e. the attachment is in communication with the suction recovery). 
a cleaning solution reservoir carried by the wand override tool housing; and a first fluid delivery pathway extending through the wand override tool housing between the first and second couplers and fluidly coupled to the fluid outlet of the wand.
However, from the same or similar field of endeavor, Rosenzweig (US 7475448) discloses a cleaning solution reservoir carried by the wand override tool housing(reservoir 57 on unit 51); and a first fluid delivery pathway extending through the wand override tool housing between the first and second couplers and fluidly coupled to the fluid outlet of the wand (see Figure 8, conduits 61 and 72; see Col. 3, lines 63-67; Column 4, lines 18-23; Column 4, lines 16-23 discloses nozzle connection 51b for the mounting of additional attachments).
Thus, it would have been obvious to one having ordinary skill in the art to implement the teachings of Rosenzweig into the invention of Barnes. One would be motivated to do so in order to provide a remote cleaning solution reservoir in a controlled manner into a liquid stream (Col. 2, lines 26-30; Col. 5, lines 15-18). This allows a user to use flexible bladder (66) of Barnes with the option of adding cleaning solution during use, further giving the user the freedom to choose the amount of cleaning solution added (Col. 1, lines 52-55 of Rosenzweig). Additionally, the structural modification of the fluid delivery pathway extending through the second coupler (i.e. the distal end of end piece 200 of Barnes) is an alternative which also allows for the mounting of accessories and attachments (Col. 2, lines 19-32; Col. 3, lines 33-36; Col. 
However, although Barnes as modified by Rosensweig discloses and suggests the use of multiple attachments on the distal end of item 200 and fitting 194 in Column 6, lines 39-42, as well as a trigger that may be mounted, modified Barnes in the present embodiment does not explicitly teach the structure of the attachment. Specifically, modified Barnes does not explicitly teach that the ancillary attachment is a hand tool comprising a valve controlling the distribution of solution from the at least one spray nozzle, and a tool trigger operably coupled with the valve to selectively open the valve and allow cleaning fluid to be provided to the at least one spray nozzle. 
However, from the same or similar field of endeavor, LaBarbera teaches a hand tool comprising a valve controlling the distribution of solution from the at least one spray nozzle, and a tool trigger operably coupled with the valve to selectively open the valve and allow cleaning fluid to be provided to the at least one spray nozzle (a user may employ flow control member 34 for actuating control valve 38. By using the flow control member 34, the operator controls the fluid flow through the flow control valve 38, increasing, decreasing, or shutting off flow. The operator may also release it and needs not manipulate flow control member 34, see Paragraph [0034] and also Paragraph [0011]).

One would be motivated to do so because this permits a user to choose the rate at which the flow is released. A constant, steady flow is delivered without a user needing to constantly manipulate the device, such that the flow is controlled by the valve. This permits for a simpler, more consistent and comfortable, efficient, and safer operation of the device rather than cramping a user’s hands with the pivoting lever trigger. The operation of this form of hand tool having a rotatable trigger decreases likelihood of hand swelling of the operator and has a lower incidence of carpal tunnel injury [0016]. See Paragraphs [0034] and [0036]-[0042].
Regarding claim 5, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches further comprising a second fluid delivery pathway extending through the housing between the first and second couplers (wherein the combination of claim 1 discloses this, see Barnes Col. 3, lines 47-52 disclosing conduit 68 from bladder 66; see also Figure 8 of Rosenzweig illustrating the integral nature of the conduits and reservoir).
Regarding claim 12, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches further comprising an extension hose coupled with the first coupler and configured to remotely locate the household extraction cleaner from the hand tool (Barnes: please refer to hose assembly 36 having hose 192 in Figure).
Regarding claim 13, all of the limitations recited in claim 12 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches further comprising the household extraction cleaner and the wand, wherein the extension hose is coupled between the household extraction cleaner and the wand, and the wand is received by the first coupler to couple the extension hose with the first coupler (Barnes: referring to Figure 5, wherein the end of the vacuum hose 192 of hose assembly 36 is a texture different from the corrugated portion of the hose, i.e. therein lies both the end wand portion and the hose coupled with item 200).
Regarding claim 18, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches wherein the hand tool further comprises a screen positioned within or adjacent to the suction nozzle (See LaBarbera: paragraphs [0031], [0043]).
Regarding claim 21, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches wherein the hand tool further comprises a housing, a suction pathway extending from the suction nozzle through the housing, and a removable cover enclosing a portion of the suction pathway (LaBarbera: wherein there is vacuum port 30 extending therethough, wherein cover 42 in combination with vacuum release openings enable adjustment of vacuum applied; see [0045]).
Regarding claim 22, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches wherein the at least one spray nozzle comprises a spray nozzle manifold and a plurality of spray nozzles protruding from the spray nozzle manifold (La Barbera: .
Regarding claim 23, all of the limitations recited in claim 22 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches wherein the spray nozzles protrude from the spray nozzle manifold at an angle that is not perpendicular relative to a lower surface of the spray nozzle manifold (wherein LaBarbera illustrates nozzles 28 as triangular in Figure 6, i.e. that there is an angle to the shape of the exit). 
Regarding claim 24, all of the limitations recited in claim 22 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further teaches wherein the spray nozzles are wedge shaped and define a wedge-shaped leading edge (wherein LaBarbera illustrates nozzles 28 as triangular in Figure 6, i.e. that there is an angle to the shape of the exit. Furthermore, Examiner asserts that the shape of the nozzle is a design element that one having ordinary skill in the art would readily recognize in light of fluid dynamics and the function of a nozzle).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5735017) in view of Rosenzweig (US7475448), LaBarbera (US 20170055794), and in further view of Kasper (US 7484265).
Regarding claim 7, all of the limitations recited in claim 5 are rejected by Barnes as modified by Rosenzweig and LaBarbera. However, modified Barnes does not explicitly teach wherein the wand override tool further comprises a venturi assembly fluidly coupling the first fluid delivery pathway with the second fluid delivery pathway.
	However, from the same or similar field of endeavor, Kapser ‘265 teaches a venturi assembly (150) fluidly coupling the first fluid delivery pathway with the second fluid delivery pathway (See Column 5, lines 10-14; Column 6, lines 8-19 and 30-44; wherein the venturi mixes a water supply tube fitting with a solution conduit, see also Figure 3; see also column 11, lines 10-19).
	Thus, it would have been obvious to one having ordinary still in the art before the effective filing date of the claimed invention to substitute a venturi system as disclosed by Kasper into modified Barnes. The addition of the venturi would generate a low pressure region for drawing the solution into the conduit containing liquid (water, in this case); see Col. 11, lines 10-15.This modification would be recognized as applying known techniques, i.e. the Venturi principal in conduits, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
	Regarding claim 8, all of the limitations recited in claim 7 are rejected by Barnes as modified by Rosenzweig, LaBarbera, and Kasper ‘265. Modified Barnes further discloses wherein the venturi assembly comprises a duckbill valve adapted to prevent backflow of fluid from the second fluid delivery pathway from entering the cleaning solution reservoir (See Rosenzweig: Column 4, lines 54-59 disclosing the one-way valves 68 and 71).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5735017) in view of Rosenzweig (US7475448), LaBarbera (US 20170055794), and in further view of Kasper (US 6131237).
Regarding claim 10, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. However, modified Barnes does not explicitly teach wherein the first fluid delivery pathway comprises a solution mixing valve fluidly coupled with the cleaning solution reservoir and the solution mixing valve is adjustable including a closed state, a partially opened state, and a fully open state to adjust a rate at which a cleaning solution is drawn from the cleaning solution reservoir.
However, from the same or similar field of endeavor, Kasper (US 6131237) discloses wherein the first fluid delivery pathway comprises a solution mixing valve (mixing valve assembly 310) fluidly coupled with the cleaning solution reservoir and the solution mixing valve is adjustable including a closed state, a partially opened state, and a fully open state to adjust a rate at which a cleaning solution is drawn from the cleaning solution reservoir (Col. 12, lines 9-20; Col. 12 line 64-Col. 1; Col. 13 and 5-14 and 20-25; Col. 13, lines 58-67 disclose the adjustment knob 374 for controlling the water to soap ratio; Col. 16, lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mechanism of controlling the cleaning solution mixing as disclosed by Kasper ‘237 into the invention of modified Barnes. One would be motivated to do so in order to provide a user with a visual indication of the flow of the cleaning solution being mixed into the liquid output (Col. 14, 
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Barnes as modified by Rosenzweig and Kasper ‘237. Modified Barnes further discloses wherein the wand override tool further comprises a mode selector provided on the wand override tool housing and operably coupled to selectively depress a plunger provided on the solution mixing valve for adjusting a degree of openness of the solution mixing valve for the closed state, the partially opened state, and the fully open state (Col. 14, lines 1-15 disclose the rotation of the knob 374 between two extremes, as well as an infinite number of cleaning solution to water mixing ratios therebetween).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5735017) in view of Rosenzweig (US7475448), LaBarbera (US 20170055794), and Cappuccio (US 20110283475).
Regarding claim 19, all of the limitations recited in claim 29 are rejected by Barnes as modified by Rosenzweig and LaBarbera. Modified Barnes further discloses a first extension hose coupled between the household extraction cleaner and the wand and the first extension hose configured to remotely locate the household extraction cleaner from the hand tool (Barnes: please refer to hose assembly 36 having hose 192 in Figure 5).
However, modified Barnes does not explicitly disclose and a second extension hose coupled between the second coupler and the hand tool. However, from the and a second extension hose coupled between the second coupler and the hand tool (please refer to figure 1, hose 46). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cappaccio into the invention of modified Barnes. This modification would be recognized as applying known techniques, i.e. an additional extension, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5735017) in view of Rosenzweig (US7475448), LaBarbera (US 20170055794), and Takla (US 20170049076).
Regarding claim 25, all of the limitations recited in claim 22 are rejected by Barnes as modified by Rosenzweig and LaBarbera. However, modified Barnes does not explicitly disclose at least one grooming guard removably coupled with the handtool and comprising a plurality of apertures through which the plurality of spray nozzles protrude. 
However, from the same or similar field of endeavor, Takla (US 20170049076) teaches at least one grooming guard removably coupled with the hand tool and comprising a plurality of apertures through which the plurality of spray nozzles protrude (Takla discloses a separate brush attachment that may be coupled to the bottom of the plate such that they may be adapted for brushing the outer surface of the animal 10, some having varying lengths, see paragraph [0080]). 

One would be motivated to do so because having multiple size attachments is useful, as disclosed by Laube (US 8555463) in Column 2, lines 51-54. Takla discloses that there are also a range of sizes for brushing the outer surfaces of entities depending upon intended use, i.e. different lengths of carpet or hair, see Paragraph [0080].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30, 15, and 16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “wherein the first coupler comprises a ramp structure adapted to actuate a trigger provided on the wand” within claim 2, in combination with the intervening claim elements, is neither anticipated nor rendered obvious by the prior art. The invention of Barnes as modified by Rosenzweig and LaBarbera incorporates multiple functions of flow control and connection, however modifying the first coupler to actuate or depress a wand trigger would require extensive reconstruction of modified Barnes. Similarly, the subject matter of previously claim 14 encompassed within current claim 30 reciting “the first coupler configured to depress the wand trigger when the wand is received by the first coupler” in combination with all other claim elements is considered to be allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723